Citation Nr: 0707051	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-19 085	)	DATE
	)
	)


THE ISSUE

Whether the July 20, 1994, Board of Veterans' Appeals (Board) 
decision denying service connection for PTSD contains clear 
and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran, the moving party, had active service from 
October 1966 to July 1979.

In a May 2005 motion, the moving party alleged CUE in a Board 
decision dated July 20, 1994.  In June 2005, the Board 
advised the moving party that if he wanted to proceed he 
should review Title 38 of the United States Code at section 
7111 and Title 38 of the Code of Federal Regulations 
beginning at section 20.1400 and provide the Board with the 
appropriate information and arguments if indicated.


FINDING OF FACT

The record does not reveal the kind of error of fact or law 
in the Board's July 20, 1994, decision that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The criteria for revision or reversal of a July 20, 1994, 
decision of the Board on the basis of CUE are not met.  38 
U.S.C.A. §§ 501, 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1402, 20.1403 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

CUE motions are not conventional appeals, and the duties to 
notify and assist contained in The Veterans Claims Assistance 
Act of 2000 are not applicable to CUE motions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).



Procedural History and Background

At the time of the July 1994 Board decision, service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. § 3.304(f) (1993).  The Board denied 
service connection for PTSD as the record was replete with 
evidence that served to contradict the veteran's purported 
history of stressors.

Subsequent to the July 1994 Board decision, the veteran again 
filed a claim to reopen which was eventually resolved in his 
favor.  Service connection was established for PTSD effective 
June 2003 as the evidence showed the veteran was with his 
unit when the January 1968 mortar and ground attack occurred, 
a stressor linked to competent medical evidence to his 
diagnosis of PTSD.  See March 2005 rating decision.  This 
determination was congruent with current statutory, 
regulatory and case law.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (the fact that a veteran, who had 
noncombatant military occupational specialty, was stationed 
with a unit that was present while enemy attacks occurred 
would strongly suggest that he was, in fact, exposed to such 
attacks).

Law and Regulations

A party to a decision may initiate review to determine 
whether CUE exists in a final Board decision.  See 38 
U.S.C.A. § 7111(c) (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2006).  As a result, the Board has original 
jurisdiction to determine whether CUE exists in the prior 
final Board decision of July 20, 1994.  

A decision by the Board is subject to revision on the grounds 
of CUE, and if evidence establishes the error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. § 
7111(a).  As defined in 38 C.F.R. § 20.1403, CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403b)(1).  

No new evidence will be considered in connection with the 
disposition of the motion.  38 C.F.R. § 20.1405(b).  If it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.   38 C.F.R. § 20.1403(c).

Analysis

In the May 2005 motion, the moving party argues the July 1994 
Board decision did not address the Operational Report & 
Lessons Learned (OR&LL) dated April 24, 1968, that 
accompanied the May 1993 correspondence from the U.S. Army & 
Joint Services Environmental Support Group, which chronicled 
the January 1968 mortar and ground attack at Long Binh Post 
in the Republic of Vietnam when 60 to 80 enemy breached the 
perimeter of the post by placing shaped charges in the 
ammunition pads.  The OR&LL indicates that over $1,000,000 
worth of 155mm and eight-inch HE projectiles and 105mm and 
155mm propellant charges were destroyed.  The moving party 
contends that, had the January 1968 attack (as opposed to 
just the December 1967 attack) been addressed by the Board in 
1994, the veteran's diagnosed PTSD would have been supported 
by credible supporting evidence that the claimed in-service 
stressor actually occurred without debate and the criteria 
for service connection would have been satisfied.  As such, 
the moving party argues the July 1994 Board decision contains 
CUE.

A review of the July 1994 Board decision reveals that the 
OR&LL notation of the January 1968 attack was indeed not 
addressed.  Nonetheless, in addition to citing that the 
evidence did not demonstrate an explosion of the severity 
described by the veteran, the Board also indicated his 
service medical records did not reveal a physical injury that 
comported to the veteran being thrown "six to eight feet" 
or "nine feet" into the air as the result of the explosion 
as he cited as part of his stressor.  Additionally the 
veteran's additional asserted stressors to which his PTSD 
diagnosis was linked (such as being captured by the enemy and 
having to hide for almost three weeks) were not-and remain-
unverified/unsupported by credible evidence.  

The moving party argues the 1994 Board decision focused on 
discrediting the veteran as a historian due to his non-
judicial punishments while stationed in the Republic of 
Vietnam and stateside.  While the non-judicial punishments 
were reviewed by the Board, the July 1994 decision shows this 
review was in the context of showing that additional 
stressors alleged by the veteran were not consistent with the 
evidence of record.  This analysis was done in conjunction 
with evaluating the veracity of the veteran's statements as 
the law required the veteran's alleged stressors be sustained 
by credible supporting evidence.  The moving party appears to 
argue the veteran's in-service, non-judicial punishments 
themselves were the basis of the denial of this claim; as 
indicated, the veteran's veracity and credibility, as opposed 
to his likeability, was the basis of the previous denial.

In short, the July 1994 Board decision indicates that the 
evidence of record did not show the veteran to be credible.  
As his service medical records failed to show any treatment 
for the severity of impact the veteran alleged he 
experienced, coupled with the evidence of record 
contradicting the veteran's accounts of his military service 
experiences, it is not absolutely clear that had the OR&LL 
describing the January 1968 attack been addressed that a 
different result would have ensued under the laws in effect 
at the time of the July 1994 Board decision.  As such, the 
error complained of in the May 2005 motion is not clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Accordingly, the 
veteran's motion to revision for the July 1994 Board decision 
on the basis of CUE is denied.  See also 38 C.F.R. 
§ 20.1411(a) (doctrine of reasonable doubt not for 
application in CUE motions).




ORDER

The veteran's motion to revise the July 20, 1994, Board 
decision denying service connection for PTSD is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



